UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 MUTINTA MICHELO, et al.,

                               Plaintiffs,
                                                                      ORDER
                - against -
                                                            18 Civ. 1781 (PGG)
 NATIONAL COLLEGIATE STUDENT                                18 Civ. 7692 (PGG)
 LOAN TRUST 2007-2, et al.,

                        Defendants.
 ____________________________________

 CHRISTINA BIFULCO, et al.,

                               Plaintiffs,

                 -against-

 NATIONAL COLLEGIATE STUDENT
 LOAN TRUST 2004-2, et al.,

                              Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

               In an October 22, 2019 letter, Defendants asked this Court to direct Plaintiffs to

file a Consolidated Complaint. (Michelo Dkt. No. 110; Bifulco Dkt. No. 62) In an October 29,

2019 letter, Plaintiffs contend that a consolidated complaint is premature and unnecessary.

(Michelo Dkt. No. 115; Bifulco Dkt. No. 65)

               These actions were previously consolidated on consent. On November 7, 2018,

this Court ordered the parties to submit letters addressing whether the actions should be

consolidated. (Michelo Dkt. No. 67; Bifulco Dkt. No. 30) On November 27, 2018, following a

November 20, 2018 conference, the parties submitted a joint letter, stating that “[t]he Parties

support the Court’s consolidation of the Michelo and Bifulco actions pursuant to Rule 42.”
(Michelo Dkt. No. 72; Bifulco Dkt. No. 33) On November 29, 2018, this Court ordered the

above-captioned cases consolidated pursuant to Rule 42 and issued a Consolidated Amended

Civil Case Management Plan and Scheduling Order. (Michelo Dkt. Nos. 73, 74; Bifulco Dkt.

Nos. 34, 35)

               Given that this Court ordered these actions consolidated in November 2018, and

that the operative complaints are “functionally identical,” (see Oct. 29, 2019 Pltf. Ltr. (Michelo

Dkt. No. 115; Bifulco Dkt. No. 65) at 1), it is appropriate for this action to proceed on the basis

of a Consolidated Complaint. The Consolidated Complaint is to be filed by December 10, 2019.

The Answer to the Consolidated Complaint is due by December 20, 2019.

Dated: New York, New York
       December 3, 2019




                                                  2
